DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the amine compound (B-1) having a pyrazine ring" in line 2. There is insufficient antecedent basis for this limitation in the claim. Based on the specification [0008, 0015], for further examination of the claims, this limitation is 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2017/0158806 A1).
Regarding claim 1, Peters teaches a curable composition comprising at least one epoxy [0016], which reads on a curable composition comprising an epoxy resin as claimed. Peters teaches that the curable composition further comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], which reads on an amine-based curing agent (B) having a pyrazine ring as claimed. Peters teaches that the curing promoter optionally comprises another hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea [0116], which optionally reads on the limitation wherein the curable composition further comprises a urea-based curing accelerator (A) as claimed.
Peters does not teach a specific embodiment wherein the curable composition further comprises a urea-based curing accelerator (A). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Peters’s other hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea to substitute for a fraction of Peters’s curing promoter that comprises another amine compound that is a hardener that is N-aminoethylpyrazine, which would read on the limitation wherein the curable composition further comprises a urea-based curing accelerator (A) as claimed. One of ordinary skill in the art would have been motivated to do so because Peters teaches that the curable composition further comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], and that the curing promoter optionally comprises another 
Regarding claim 4, Peters teaches that the curable composition comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], that the curing promoter optionally comprises another hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea [0116], that the amount of the curing promoter depends on the type of curing promoter, as well as the identities and amounts of the other components of the curable composition [0120], that when the curing promoter is an amine hardener, it can be used in an amount of 2 to 40 parts by weight per 100 parts by weight of the disclosed epoxide and the auxiliary epoxy resin if present [0120], that when the curing promoter comprises a hardener, the curable composition can comprise the curing promoter in an amount of 0.1 to 50 wt %, based on the weight of the curable composition [0121], that when the curing promoter comprises a hardener, its amount can be specified in terms of equivalents relative to total epoxy equivalents [0123], that when the curing promoter comprises an amine hardener, the disclosed epoxide, the curing promoter, and auxiliary epoxy resin provide a ratio of total epoxy equivalents to total amine equivalents of 1:1 to 1.3:1 [0123], and that the curable composition can comprise 0.1 to 50 wt % of the curing promoter, based on the total weight of the curable composition or 0.1 to 50 wt % of the curing promoter, based on the total weight of the curable composition [0142], which reads on the limitation wherein the amine compound (B-1) having a pyrazine ring has a 
Peters does not teach with sufficient specificity that the amine compound (B-1) having a pyrazine ring has a content of 1 to 20% by mass, based on the mass of the amine-based curing agent (B) having a pyrazine ring. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Peters’s other hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea to substitute for a fraction of Peters’s curing promoter that comprises another amine compound that is a hardener that is N-aminoethylpyrazine, and to optimize the amount of Peters’s other amine compound that is a hardener that is N-aminoethylpyrazine to be from 1 to 20 parts by weight per 100 parts by weight of Peters’s curing promoter, which would read on the limitation wherein the amine compound (B-1) having a pyrazine ring has a content of 1 to 20% by mass, based on the mass of the amine-based curing agent (B) having a pyrazine ring as claimed. One of ordinary skill in the art would have been motivated to do so because Peters teaches that the curable composition further comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], and that the curing promoter optionally comprises another hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea [0116], which means that Peters’s other hardening accelerator that is a substituted urea or 2-phenyl-1,1-dimethyl urea would have been beneficial for accelerating hardening of Peters’s curable composition during hardening and curing. Also, one of ordinary skill in the art would have been motivated to do so because it would have been beneficial for optimizing curability and acceleration of 

Peters does not teach a specific embodiment wherein a mass ratio (A/B) of the urea-based curing accelerator (A) to the amine-based curing agent (B) having a .


s 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Peters et al. (US 2017/0158806 A1) as applied to claim 1, and further in view of Hayashi et al. (US 2013/0217805 A1).
Regarding claim 2, Peters renders obvious the curable composition according to claim 1 as explained above.
Peters does not teach that the urea-based curing accelerator (A) is N, N-dimethyl-N’-(3, 4-dichlorophenyl) urea. However, Hayashi teaches N,N-dimethyl-N’-(3,4-dichlorophenyl) urea that is a urea compound [0040] that is a curing accelerator that is present in a composition that further comprises a curing agent [0039] that is optionally an aliphatic amine [0036] or alicyclic amine [0035] and an epoxy resin [0027]. Peters and Hayashi are analogous art because both references are in the same field of endeavor of a curable composition comprising an epoxy resin and an amine-based curing agent. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hayashi’s N,N-dimethyl-N’-(3,4-dichlorophenyl) urea that is a urea compound that is a curing accelerator to substitute for a fraction of Peters’s curing promoter that comprises another amine compound that is a hardener that is N-aminoethylpyrazine, which would read on the limitation wherein the urea-based curing accelerator (A) is N, N-dimethyl-N’-(3, 4-dichlorophenyl) urea as claimed. One of ordinary skill in the art would have been motivated to do so because Peters teaches that the curable composition further comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], and that the curing promoter optionally comprises another hardening accelerator that is a substituted urea [0116], and because Hayashi teaches 
Regarding claim 3, Peters renders obvious the curable composition according to claim 1 as explained above. Peters teaches that the curable composition comprises a curing promoter [0016] that comprises another amine compound that is a hardener that is N-aminoethylpyrazine [0110], which reads on the limitation wherein the amine-based curing agent (B) having a pyrazine ring comprises an amine compound (B-1) having a pyrazine ring as claimed. Peters teaches that the curable composition optionally further comprises an auxiliary epoxy resin different from the at least one epoxy [0016] and that is a bisphenol A epoxy resin [0017], which optionally reads on the limitation wherein the amine-based curing agent (B) having a pyrazine ring further comprises a bisphenol A type epoxy resin (B-2) as claimed. Peters teaches that the curing promoter is optionally a phenolic hardener that is a novolac type phenol resin [0019] and that the curing promoter optionally comprises a phenol-formaldehyde resin that is a novolac type phenol resin [0114], which optionally reads on the limitation wherein the amine-based curing agent (B) having a pyrazine ring further comprises a phenol novolac (B-3) as claimed.

Peters does not teach a specific embodiment wherein the amine-based curing agent (B) having a pyrazine ring further comprises a phenol novolac (B-3). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Peters’s phenolic hardener that is a novolac type phenol resin to substitute for a fraction of Peters’s curing promoter, which would read on the limitation wherein the amine-based curing agent (B) having a pyrazine ring further comprises a phenol novolac (B-3) as claimed. One of ordinary skill in the art would have been 
The Office recognizes that all of the claimed physical properties are not positively taught by Peters, namely that the curable composition has a melting point of 60 to 120°C. However, Hayashi teaches N,N-dimethyl-N’-(3,4-dichlorophenyl) urea that is a urea compound [0040] that is a curing accelerator that is present in a composition that further comprises a curing agent [0039] that is optionally an aliphatic amine [0036] or alicyclic amine [0035] and an epoxy resin [0027]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Hayashi’s N,N-dimethyl-N’-(3,4-dichlorophenyl) urea that is a urea compound that is a curing accelerator to substitute for a fraction of Peters’s curing promoter that comprises 
The Office recognizes that all of the claimed physical properties are not positively taught by Peters, namely that the curable composition has a melting point of 60 to 120°C. However, Peters in view of Hayashi renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the curable composition as explained above, and renders it obvious that the urea-based curing accelerator (A) is N, N-dimethyl-N’-(3, 4-dichlorophenyl) urea as explained above. Furthermore, the instant application recites that it is desired that: the urea-based curing accelerator (A) is N, N-dimethyl-N'-(3, 4- dichlorophenyl) urea; the amine-based curing agent (B) having a 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767